DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. This office action is in response to Applicant’s communications filed on December 26, 2019. Cancellation of claim 1 and addition of new claims 2-19 have been entered. Claims 2-19 are pending in this application. The rejections and allowable subject matter are discussed below. 

Double Patenting

2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 2-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,565,652 B2 (‘652 herein after). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘652 Patent recites all the limitations of the instant claims. 
	For example, Claim 1 of the ‘652 Patent recites all the limitations of claim 2 of the instant application namely “receiving, by a computing device, market information for a tradeable object from an electronic exchange, wherein the market information identifies an inside market for the tradeable object; displaying, by the computing device, a trading interface configured to receive input from a user; dynamically displaying, by the trading interface of the computing device, the inside market relative to a price scale according to the market information, wherein the display of the inside market relative to the price scale changes as the market information changes; and automatically re-positioning, by the trading interface of the computing device, the inside market 
	Similarly, Claim 11 of the ‘652 Patent recites all the limitations of claim 2 of the instant application namely “receiving, by a computing device, market information for a tradeable object from an electronic exchange, wherein the market information identifies a last traded price for the tradeable object;  displaying, by the computing device, a trading interface configured to receive input from a user; dynamically displaying, by the trading interface of the computing device, the inside market relative to a price scale according to the market information, wherein the display of the inside market relative to the price scale changes as the market information changes; and automatically re-positioning, by the trading interface of the computing device, the last traded price in response to a predetermined condition, wherein the automatically re-positioning includes changing the scale of prices and moving the inside market with respect to the trading interface to a predetermined location, where the predetermined condition includes expiration of a predetermined time”
	Claims 2 and 12 of the ‘652 Patent recites the limitations of claims 3 and 13 of the instant application namely “wherein the price scale includes a static price scale”.
	Claim 3 of the ‘652 Patent recites all the limitations of claim 4 of the instant application, namely “wherein the inside market includes a highest bid price for the tradeable object”.  
	Claim 4 of the ‘652 Patent recites all the limitations of claim 5 of the instant application, namely “wherein the inside market includes a lowest ask price for the tradeable object”. 
	Claims 5-6 of the ‘652 Patent recites all the limitations of claims 6-7 of the instant application, namely “wherein the market information further identifies market depth for the tradeable object; further including dynamically displaying, by the trading interface of the computing device, the market depth relative to the price scale according to the market information”. 
	Claims 7 and 14 of the ‘652 Patent recites all the limitations of claims 8 and 16 of the instant application, namely “wherein the inside market moves up and down relative to the price scale according to changes in market information”. 
	Claims 8 and 15 of the ‘652 Patent recites all the limitations of claims 9 and 17 of the instant application, namely “wherein the predetermined condition includes a timer reaching a predetermined time”. 
	Claims 9 and 16 of the ‘652 Patent recites all the limitations of claims 10 and 18 of the instant application, namely “wherein the predetermined condition includes determining that the inside market is outside a viewable area of the trading interface”.  
	Claims 10 and 17 of the ‘652 Patent recites all the limitations of claims 11 and 19 of the instant application, namely “wherein the predetermined condition includes determining that the inside market is more than a predetermined distance from a location on the trading interface”. 
	Claim 13 of the ‘652 Patent recites all the limitations of claim 15 of the instant application namely “further including dynamically displaying, by the trading interface of the computing device, the inside market and the market depth relative to the price scale according to the market information”. 
	
Allowable Subject Matter

4.	The following is an examiner’s statement of reasons for patent eligibility under 35 USC 101:
	The features in claims 2 and 12 of “receiving, by a computing device, market information for a tradeable object from an electronic exchange, wherein the market information identifies an inside market for the tradeable object / wherein the market information identifies a last traded price for the tradeable object; displaying, by the computing device, a trading interface configured to receive input from a user; dynamically displaying, by the trading interface of the computing device, the inside market relative to a price scale according to the market information, wherein the display of the inside market relative to the price scale changes as the market information changes; and automatically re-positioning, by the trading interface of the computing device, the inside market in response to a predetermined condition, wherein the automatically re- positioning includes changing the scale of prices and moving the inside market with respect to the trading interface to a predetermined location, where the predetermined condition includes expiration of a predetermined time” when considered collectively as an ordered combination is a departure from the routine and conventional trading technology and represents an improvement in the trading interface technology. For these reasons claims 2 and 12 are deemed patent eligible under 35 USC 101. Dependent claims 3-11, and 13-19 are deemed patent eligible by virtue of dependency on a patent eligible claim. 
5.	The following is an examiner’s statement of reasons for indicating allowance over prior art:
	In claims 2 and 12, the prior art of record (Schluetter et al. US Patent10,002,386 B2) fails to suggest “a method including the steps of: dynamically displaying, by the trading interface of the computing device, the last traded price relative to a price scale according to the market information, wherein the display of the last traded price relative to the price scale changes as the market information changes; and automatically re-positioning, by the trading interface of the computing device, the last traded price in response to a predetermined condition, wherein the automatically re-positioning includes changing the scale of prices and moving the inside market with 3respect to the trading interface to a predetermined location, where the predetermined condition includes expiration of a predetermined time”. For these reasons claims 2 and 12 are deemed allowable over prior art. Dependent claims 3-11, and 13-19 are deemed allowable by virtue of dependency on an allowed claim.
	The claims still need to overcome the Double Patenting rejections identified above. 

Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are: 
	(a) Ram et al. (US Pub. 20170270598 A1) discloses a method including the steps of, under control of a client system, displaying information identifying at least one item and a bid and/or ask price for the item in the market; and specifying transaction conditions based on a user directed position of a moveable icon, where the transaction conditions are related to the buying or selling of the identified item in the active market. Then, in response to an action of the user sending a user transaction request at the transaction conditions displayed at the time of said action, facilitating financial transactions for the user in accordance with the transaction conditions to complete the transaction. 
	(b)  Singer et al. (US Patent 10319034 B2) discloses a graphical interface and method for displaying market information corresponding to a tradable object. One graphical interface includes a chart region for displaying historical market data in relation to a first value axis, and a market grid region in alignment with the chart region. The market grid region comprises a plurality of areas for receiving commands from a user input device to send trade orders, and the areas are displayed in relation to a second value axis. A plurality of values displayed along the second value axis is a subset of values displayed in relation to the first value axis, and can be modified to a new plurality of values that corresponds to a new subset of values on the first value axis. 

7.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Narayanswamy Subramanian whose telephone number is (571) 272-6751. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ryan Donlon can be reached at (571) 270-3602. The fax number for Formal or Official faxes and Draft to the Patent Office is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Narayanswamy Subramanian/
Primary Examiner
Art Unit 3695 

March 10, 2021